     Case 2:19-cv-08699-ADS Document 31 Filed 03/26/21 Page 1 of 2 Page ID #:900




 1
                                                                           J S -6
 2

 3

 4

 5

 6

 7

8                            UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   R.D.L., by and through his Guardian Ad     Case No.: 2:19-08699 ADS
     Litem,
12
                        Plaintiff,
13
                        v.                      JUDGMENT OF REMAND
14
     ANDREW M. SAUL, Commissioner of
15   Social Security,

16                      Defendant.

17

18

19

20

21

22

23

24



                                              -1-
     Case 2:19-cv-08699-ADS Document 31 Filed 03/26/21 Page 2 of 2 Page ID #:901




 1         In accordance with the Memorandum Opinion and Order, Dkt. No. 30, filed

 2   concurrently herewith,

 3         IT IS ORDERED AND ADJUDGED that the decision of the Commissioner of

 4   Social Security is reversed and the matter is remanded to the Commissioner for further

 5   proceedings consistent with the Memorandum Opinion and Order of Remand.

 6

 7   DATE: March 26, 2021

8
                                            /s/ Autumn D. Spaeth
 9                                    THE HONORABLE AUTUMN D. SPAETH
                                      United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                               -2-
